Citation Nr: 1735384	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for irritable bowel syndrome.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified anxiety disorder, by history to include as secondary to the service connected right knee and other service connected disabilities is denied.

5.  Entitlement to service connection for a back disorder, to include degenerative disc disease, L5-S1.


6. Entitlement to service connection for a stomach ulcer.

7. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected postoperative anterior cruciate ligament of the right knee.

8.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected postoperative anterior cruciate ligament of the right knee.
  
9.  Entitlement to an evaluation in excess of 10 percent for postoperative anterior cruciate ligament of the right knee.

10.  Entitlement to a compensable evaluation for residuals of a fracture of the right great toe. 

11.  Whether new and material evidence was submitted sufficient to reopen service connection for bilateral hearing loss.

12. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Jan Dils, attorney


ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1991 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In October 2014, the Board remanded several of the claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

The Veteran's January 2015 Notice of Disagreement (NOD) included the issue of entitlement to an evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  However, in a July 2015 rating decision, the RO assigned a 60 percent evaluation effective from September 4, 2014.  The Veteran has not challenged any aspect of that decision.  Therefore, the issue is no longer on appeal, and no further consideration is required. 

The Board also notes that the Veteran submitted an NOD in August 2015 with the RO's June 2015 rating decision, which denied service connection for tinnitus and denied reopening the claim for service connection for hearing loss.  In July 2017, the RO issued a Statement of the Case (SOC), following which the Veteran filed a VA Form 9 requesting a hearing.  Although that matter has not yet been certified to the Board, as this decision remands the Veteran's claims for his requested hearing, and so as to facilitate administrative efficiency, the Board will take jurisdiction over those issues as well and remand them for the requested hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board in his May 2015 and July 2015 Substantive Appeals.  It does not appear that the AOJ has scheduled such a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a) (3).  Thus, a remand is required for the AOJ to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

